Title: To George Washington from Daniel Morgan, 20 September 1781
From: Morgan, Daniel
To: Washington, George


                  
                     Sir
                      September 20th 1781
                  
                  at a time like this, when your excellencys every moment must be devoted to the grand business of america, I know you can have but little leisure for private letters—If the feelings of my heart will not permit me to be silent, I can not avoid congratulating your excellency on the present favourable appearance of our afairs I can not avoid telling your excellency, how much I wish you success, and how much I wish that the state of my health would permit me to afford my small services on this great occasion—such has been my peculier fate that during the whole course of the present war I have never on any important event had the honor of serving particularly under your excellency.  It is a misfortune I have ever sincearly lamented.  there is nothing on earth would have given more real pleasure than to have made this campaign under your excellancys’ Eye to have sheared the danger, and let me add the glory too, which I am almost confident will be acquired—But as my health will not admit of my rejoining the army immediatly, I must beg leave to repeat to your excellency my most earnest wishes for your success, and for your personal safty.I have the Honor to be with sentiment of the highest esteem your excellency obedt Hble servt
                  
                     Danl Morgan
                  
               